     Case 8:20-mj-00915-DUTY Document 5 Filed 12/23/20 Page 1 of 5 Page ID #:12




 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX                                          FILED
                                                  CLERK, U.S. DISTRICT COURT
     Assistant United States Attorney
 3
     Chief, Criminal Division
 4   BENJAMIN R. BARRON                               DEC 2 32020
     Assistant United States Attorney
 5   Chief, Santa Ana Branch Office             CENTRAL DI ICTOFCALIFCaRNIA
     MELISSA S. RABBANI (Cal. Bar No. 283993)   BY                      ~~P~~ ~~
 6   Assistant United States Attorney
          U.S. ATTORNEY'S OFFICE
 7
          411 West Fourth Street, Suite 8000
 8        Santa Ana, California 92701
          Telephone:     (714) 338-3500
 9        Facsimile:     (714) 338-3561
          E-mail:        melissa.rabbani@usdoj.gov
10

11   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
12
                             UNITED STATES DISTRICT COURT
13
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
                                    SOUTHERN DIVISION
15

16   UNITED STATES OF AMERICA,                 No. 8:20-mj-00915
17              Plaintiff,                     GOVERNMENT'S NOTICE OF REQUEST FOR
18                    v.

19   ROGER NAVARETTE,

20
                Defendant.
21

22
          Plaintiff, United States of America, by and through its counsel
23
     of record, hereby requests detention of defendant and gives notice of
24
     the following material factors:
25
          1.    Temporary 10-day Detention Requested (§ 3142(d)) on the
26
                following grounds:
27

28
     Case 8:20-mj-00915-DUTY Document 5 Filed 12/23/20 Page 2 of 5 Page ID #:13




 1        ❑    a.    present offense committed while defendant was on release

 2                   pending (felony trial),

 3             b.    defendant is an alien not lawfully admitted for

 4                   permanent residence; and

 5             c.    defendant may flee; or

 6        ❑    d.    pose a danger to another or the community.

 7        2.    Pretrial Detention Requested (§ 3142(e)) because no

 8              condition or combination of conditions will reasonably

 9              assure:

10              a.    the appearance of the defendant as required;

11              b.    safety of any other person and the community.

12        3.    Detention Requested Pending Supervised Release/Probation

13              Revocation Hearing (Rules 32.1(a)(6), 46(d), and 18 U.S.C.

14             § 3143(a))

15        ❑     a.    defendant cannot establish by clear and convincing

16                    evidence that he/she will not pose a danger to any

17                    other person or to the community;

18        ❑     b.    defendant cannot establish by clear and convincing

19                    evidence that he/she will not flee.

20        4.   Presumptions Applicable to Pretrial Detention (18 U.S.C.

21             § 3142(e)):

22             a.    Title 21 or Maritime Drug Law Enforcement Act ("MDLEA")

23                    (46 U.S.C. App. 1901 et seq.) offense with 10-year or

24                   greater maximum penalty (presumption of danger to

25                   community and flight risk);

26

27

28

                                         2
     Case 8:20-mj-00915-DUTY Document 5 Filed 12/23/20 Page 3 of 5 Page ID #:14




 1        ❑     b.   offense under 18 U.S.C. §§ 924(c), 956(a), 2332b, or

 2                   2332b(g)(5)(B) with 10-year or greater maximum penalty

 3                   (presumption of danger to community and flight risk);

 4        ❑     c.   offense involving a minor victim under 18 U.S.C.

 5                   §~ 1201, 1591, 2241, 2242, 2244(a)(1), 2245, 2251,

 6                   2251A, 2252(a) (1)-(a) (3), 2252A(a)(1)-2252A(a)(4),

 7                   2260, 2421, 2422, 2423 or 2425 (presumption of danger

 8                   to community and flight risk);

 9        ❑    d.    defendant currently charged with an offense described

10                   in paragraph 5a - 5e below, AND defendant was

11                   previously convicted of an offense described in

12                   paragraph 5a - 5e below (whether Federal or

13                   State/local), AND that previous offense was committed

14                   while defendant was on release pending trial, AND the

15                   current offense was committed within five years of

16                   conviction or release from prison on the above-

17                   described previous conviction (presumption of danger to

18                   community).

19        5.   Government Is Entitled to Detention Hearing Under ~ 3142(f)

20             If the Case Involves:

21             a.    a crime of violence (as defined in 18 U.S.C.

22                   ~ 3156(a)(4)) or Federal crime of terrorism (as defined

23                   in 18 U.S.C. § 2332b(g)(5)(B)) for which maximum

24                   sentence is 10 years' imprisonment or more;

25             b.    an offense for which maximum sentence is life

26                   imprisonment or death;

27

28

                                         K3
     Case 8:20-mj-00915-DUTY Document 5 Filed 12/23/20 Page 4 of 5 Page ID #:15




 1              c.     Title 21 or MDLEA offense for which maximum sentence is

 2                     10 years' imprisonment or more;

 3        ❑     d.     any felony if defendant has two or more convictions for

 4                     a crime set forth in a-c above or for an offense under

 5                     state or local law that would qualify under a, b, or c

 6                     if federal jurisdiction were present, or a combination

 7                     or such offenses;

 8              e.     any felony not otherwise a crime of violence that

 9                     involves a minor victim or the possession or use of a

10                     firearm or destructive device (as defined in 18 U.S.C.

11                     ~ 921), or any other dangerous weapon, or involves a

12                     failure to register under 18 U.S.C. § 2250;

13             f.      serious risk defendant will flee;

14        ❑    g.      serious risk defendant will (obstruct or attempt to

15                     obstruct justice) or (threaten, injure, or intimidate

16                     prospective witness or juror, or attempt to do so).

17        6.   Government requests continuance of            days for detention

18             hearing under § 3142(f) and based upon the following

19             reason(s):

20

21

22

23

24

25        7.   Good cause for continuance in excess of three days exists in

26             that:

27

28

                                           D
     Case 8:20-mj-00915-DUTY Document 5 Filed 12/23/20 Page 5 of 5 Page ID #:16




 1

 2

 3

 4

 5    Dated: December 23, 2020           Respectfully submitted,
 6                                       NICOLA T. HANNA
                                         United States Attorney
 7
                                         BRANDON D. FOX
 8                                       Assistant United States Attorney
                                         Chief, Criminal Division
 9
                                         BENJAMIN R. BARRON
10                                       Assistant United States Attorney
                                         Chief, Santa Ana Branch Office
11

12                                       /s/ Melissa S. Rabbani
                                         MELISSA S. RABBANI
13                                       Assistant United States Attorney

14                                       Attorneys for Plaintiff
                                         UNITED STATES OF AMERICA
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         5
